DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14400273, filed on 11/10/2014.
This Application is a CIP of 16904986 filed 06/18/2020 (ABN), which is a CON of 14400273 filed 11/10/2014 (ABN). 14400273 is a 371 of PCT/RU2013/000366 filed 04/26/2013. 
This Application also claim foreign priority benefit of RUSSIAN FEDERATION RU2012119192 filed 05/10/2012.
	Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
	It is noted that the subject matters of “non-polymer non-colloidal” and “increasing a rate of effectiveness of the aqueous non-polymer non-colloidal solution” in claim 1 is not present in Parent application(s):  16904986 and 14400273, as well as, the PCT/RU2013/000366 application. Additionally, the subject matters of claims 2-4 are 
	Thus, Claims 1-4 will not receive filing date benefit of parent application(s):  16904986 and 14400273, prior application of PCT/RU2013/000366, or the foreign priority document of RUSSIAN FEDERATION RU2012119192.
	As a result, claims 1-4 are afforded the effective filing date of 11/23/2020 for art rejection purpose.
	
Status of the Claims
	Claims 1-4 are pending in this instant application, and examined herein on the merits for patentability.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: 
the specification fails to provide antecedent basis for “about 0.4” in claim 3.
the specification fails provide antecedent basis for “about 2 microns” in claim 4.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the fracture area."  There is insufficient antecedent basis for this limitation in the claim. It is unclear what fracture area the claim is referencing to, as there’s no indication that the injured bone fragments are the fracture area or contains a fracture area. 
Claims 2-4 are also rejected as they depend directly or indirectly from indefinite claim 1.
As a result, claims 1-4 do not clearly set forth the metes and bounds of patent protection desired.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Devyatov (WO 2013/169146; English translation and citation via US 2015/0140119 A1).
Regarding claims 1-4, Devyatov teaches a method for bone tissue regeneration comprising (i) preparing an aqueous solution comprising 1.80-2.06 g/L of 1-hydroxyethylidene diphosphonic acid, 1.44-2.22 g/L of anhydrous calcium chloride, 0.30-0.40 g/L of gadolinium (III) nitrate hexahydrate, and 0.038-0.076 g/L of dysprosium 
Since the exact step of “heating the solution to a temperature between 30° C and 100° C, keeping said solution at said temperature for 1-48 hours, then cooling the solution to room temperature” as recited in claim 1 has been taught by Devyatov, it would have been reasonably obvious that the result of “increasing a rate of effectiveness of the aqueous non-polymer non-colloidal solution” would be a function or characteristic that would inherently flow from said step of heating the solution.
Similarly, it would also have been reasonably obvious that the result/function/characteristics of “increases a polydispersity index of said solution” and “said polydispersity index is about 0.4” as recited in claims 2 and 3 respectively would inherently flow from performing said step of heating the solution, as the claims indicates that “said heating” is what provides the increase in polydispersity index to about 0.4.
In the same context, it would also have been reasonably obvious that the result/function/characteristics “forms solid phase particles within said aqueous non-polymer non-colloidal solution, said solid phase particles having an average particle size of about 2 microns” as recited in claim 4 would inherently flow from performing said step 
As evidenced by the instant specification, it is the heating step that directly resulted in the “increasing a rate of effectiveness of the aqueous non-polymer non-colloidal solution” in claim 1, “increases a polydispersity index of said solution” and “said polydispersity index is about 0.4” in claims 2 and 3, and “forms solid phase particles within said aqueous non-polymer non-colloidal solution, said solid phase particles having an average particle size of about 2 microns” in claim 4 (see Specification, paragraphs [00091]-[00096]).
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the reference, especially in the absence of evidence to the contrary.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DOAN T PHAN/Primary Examiner, Art Unit 1613